EXHIBIT Press release dated November 18, 2008 GEOGLOBAL SEPTEMBER 2 ACTIVITIES UPDATE AND REPORT FILED Calgary, Alberta, Canada, November 18, 2008 – GeoGlobal Resources Inc. (Amex: GGR) disclosed today an update of certain of our exploration activities conducted during the quarter ended September 30, 2008 and through November 17, 2008. We advise that on November 10, 2008 we filed our quarterly report on Form 10-Q for the period ending September 30, 2008 containing financial information through that date. Quarter Highlights Ø GSPC advises DGH that minimum work program for all phases complete on KG Offshore Block Ø Phase II minimum work program complete on Sanand/Miroli Block Ø ONGC exercises option in Tarapur-1 Development Area Ø 3-D seismic program commences in Rajasthan KG Blocks KG Offshore Block Gujarat State Petroleum Corporation (GSPC), as operator of the KG Offshore Block, advised the Directorate General of Hydrocarbons (DGH) on August 27, 2008, that with the completion of drilling the most recent three wells (KG#31, KG#22 &
